DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-8, 10, 15-24 and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-21 of U.S. Patent No. 11,189,011 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5-8, 10, 15-24 and 26-27 are obvious variants and encompassed by claims 1-8 and 10-21 of U.S. Patent No. 11,189,011 B2, as shown in the table below.

Instant Application
U.S. Patent No. 11,189,011 B2
1- A method for creating a continuous zoom optical system using an imager creating a digital image file having a variable magnification across a field of view in order to have a ratio close to 1:1 between a number of image sensor pixels and a number of output image pixels in a region of a selected output field of view, the method comprising of:
a. creating, using an imager having at least an imaging system and an image sensor, an optical image of a scene in an image plane;
b. converting, by the image sensor of the imager, the optical image into a digital image, the image sensor including a plurality of image sensor pixels, the digital image having a digital image distortion constrained by a desired output view projection from a minimum design field of view up to a maximum design field of view;
c. receiving, by a processing unit, a selection of an output field of view value; and
d. processing, by the processing unit, the digital image in order to create a processed image with the desired output view projection, the processing keeping a ratio between the number of image sensor pixels and a number of processed image pixels close to 1:1 in at least one position of the selected output field of view.

1-    A method for creating a continuous zoom optical system using an imager creating a digital image file having a variable magnification across a field of view in order to have a ratio close to 1:1 between a number of image sensor pixels and a number of output image pixels in a region at an edge of a selected output field of view, the method comprising of:
a.    creating, using an imager having at least an imaging system and an image sensor, an optical image of a scene in an image plane;
b.    converting, by the image sensor of the imager, the optical image into a digital image, the image sensor including a plurality of image sensor pixels, the digital image having a digital image distortion with a generally decreasing magnification from a minimum design field of view up to a maximum design field of view;
c.    receiving, by a processing unit, a selection of an output field of view value; and
d.    processing, by the processing unit, the digital image in order to create a processed image, the processing unit keeping a ratio between the number of image sensor pixels and a number of processed image pixels close to 1:1 in a region at the edge of the selected output field of view.
2- The method of claim 1, further comprising of :
e. outputting the processed image.
2-    The method of claim 1, further comprising:
e.    outputting the processed image.
3- The method of claim 1, wherein a value corresponding to the minimum design field of view is defined such that a ratio between a maximum magnification and a minimum magnification is equal to a ratio between the minimum design field of view and the maximum design field of view.
3-    The method of claim 1, wherein a value corresponding to the minimum design field of view is defined such that a ratio between a maximum magnification and a minimum magnification is equal to a ratio between the minimum design field of view and the maximum design field of view.
5- The method of claim 2 wherein the processed image is outputted to a display device or an algorithm unit.
4-    The method of claim 2 wherein the processed image is outputted to a display device.
6- The method of claim 1, wherein the selection of the output field of view value is received from a user.
5-    The method of claim 1, wherein the selection of the output field of view value is received from a user.
7- The method of claim 1, wherein the selection of the output field of view value is automatically received from an algorithm.
6-    The method of claim 1, wherein the selection of the output field of view value is automatically received from an algorithm.
8- The method of claim 7, wherein the algorithm uses a spatial position and/or orientation of the imager to calculate the selected output field of view.
7-    The method of claim 6, wherein the algorithm uses a spatial position and/or orientation of the imager to calculate the selected output field of view.
10- The method of claim 9, wherein a smart binning process is applied to limit a number of pixels read by the image sensor or transmitted to the processing unit.
8-    The method of claim 1, wherein a smart binning process is applied to limit a number of pixels read by the image sensor or transmitted to the processing unit.
15-    The method of claim 9, wherein the magnification at a given output field of view                                             
                                                θ
                                            
                                         in a region between the minimum design field of view and the maximum design field of view is such that:
                                            
                                                0.75
                                                
                                                    
                                                        M
                                                        i
                                                        n
                                                        .
                                                        d
                                                        e
                                                        s
                                                        i
                                                        g
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                F
                                                                o
                                                                V
                                                            
                                                        
                                                    
                                                    
                                                        θ
                                                    
                                                
                                                M
                                                a
                                                x
                                                .
                                                M
                                                a
                                                g
                                                <
                                                M
                                                a
                                                g
                                                n
                                                i
                                                f
                                                i
                                                c
                                                a
                                                t
                                                i
                                                o
                                                n
                                                
                                                    
                                                        θ
                                                    
                                                
                                                <
                                                1.25
                                                
                                                    
                                                        M
                                                        i
                                                        n
                                                        .
                                                        d
                                                        e
                                                        s
                                                        i
                                                        g
                                                        n
                                                        _
                                                        F
                                                        o
                                                        V
                                                    
                                                    
                                                        θ
                                                    
                                                
                                                M
                                                a
                                                x
                                                .
                                                M
                                                a
                                                g
                                            
                                        
10-    The method of claim 1, wherein the magnification at a given output field of view                                             
                                                θ
                                            
                                         in a region between the minimum design field of view and the maximum design field of view is such that:
                                            
                                                0.75
                                                
                                                    
                                                        M
                                                        i
                                                        n
                                                        .
                                                        d
                                                        e
                                                        s
                                                        i
                                                        g
                                                        n
                                                        _
                                                        F
                                                        o
                                                        V
                                                    
                                                    
                                                        θ
                                                    
                                                
                                                M
                                                a
                                                x
                                                .
                                                M
                                                a
                                                g
                                                <
                                                M
                                                a
                                                g
                                                n
                                                i
                                                f
                                                i
                                                c
                                                a
                                                t
                                                i
                                                o
                                                n
                                                
                                                    
                                                        θ
                                                    
                                                
                                                <
                                                1.25
                                                
                                                    
                                                        M
                                                        i
                                                        n
                                                        .
                                                        d
                                                        e
                                                        s
                                                        i
                                                        g
                                                        n
                                                        _
                                                        F
                                                        o
                                                        V
                                                    
                                                    
                                                        θ
                                                    
                                                
                                                M
                                                a
                                                x
                                                .
                                                M
                                                a
                                                g
                                            
                                        
16- The method of claim 1, wherein the ratio between the number of image sensor pixels and the number of processed image pixels is up to 2:1 or 1:2 in at least one region of the selected output field of view.
11-    The method of claim 1, wherein the ratio between the number of image sensor pixels and the number of processed image pixels is up to 2:1 or 1:2 in a region at the edge of the selected output field of view.
17- The method of claim 1, wherein the imager includes multiple imaging systems and multiple image sensors for creating multiple digital images.
12-    The method of claim 1, wherein the imager includes multiple imaging systems and multiple image sensors for creating multiple digital images.
18- The method of claim 15, wherein the multiple digital images are stitched together before the processing by the processing unit.
13 - The method of claim 12, wherein the multiple digital images are stitched together before the processing by the processing unit.
19- The method of claim 1, wherein the continuous zoom optical system has no movable optical element.
14- The method of claim 1, wherein the continuous zoom optical system has no movable optical element.
20- The method of claim 1, wherein the continuous zoom optical system is combined with a digital zoom.
15-    The method of claim 1, wherein the continuous zoom optical system is combined with a digital zoom.
21- The method of claim 1, wherein the processing unit simultaneously processes a single digital image into multiple processed images having different selected output field of view values.
16-    The method of claim 1, wherein the processing unit simultaneously processes a single digital image into multiple processed images having different selected output field of view values.
22- The method of claim 1, wherein the processed image is created by the processing unit without dewarping to remove distortion when the received selection of output field of view value is a value corresponding to the minimum design field of view.
17-    The method of claim 1, wherein the processed image is created by the processing unit without dewarping to remove distortion when the received selection of output field of view value is a value corresponding to the minimum design field of view.
23- The method of claim 1, wherein the digital image from the imager has a maximum magnification in an off-centered region of the image.
18-    The method of claim 1, wherein the digital image from the imager has a maximum magnification in an off-centered region of the image.
24- The method of claim 1, wherein the continuous zoom optical system is used with an auto focus, an auto exposure or an auto white balance process.
19-    The method of claim 1, wherein the continuous zoom optical system is used with an auto focus, an auto exposure or an auto white balance process.
26- A continuous zoom optical system using an imaging system to create a digital image file having a variable magnification across a field of view in order to have a resolution ratio close to 1:1 between a number of image sensor pixels and a number of output image pixels in a region of a selected output field of view, the optical system comprising:
a. an imaging system creating in an image plane an optical image of a scene, the imaging system having optical distortion constrained by a desired output view projection from a minimum design field of view up to a maximum design field of view ;
b. an image sensor converting the optical image to a digital image, the image sensor including a plurality of image sensor pixels, and the digital image having a digital image distortion resulting from the optical distortion of the imaging system;
c. an output field of view value selection unit for receiving a selection of an output field of view value; and
d. a processing unit processing the digital image in order to create a processed image with the desired output view projection, the processing keeping a ratio between the number of image sensor pixels and a number of processed image pixels close to 1:1 in at least one position of the selected output field of view.
20-    A continuous zoom optical system using an imaging system to create a digital image file having a variable magnification across a field of view in order to have a resolution ratio close to 1:1 between a number of image sensor pixels and a number of output image pixels in a region at an edge of a selected output field of view, the optical system comprising:
a.    an imaging system creating in an image plane an optical image of a scene, the imaging system having optical distortion such that the optical image has a generally decreasing magnification from a minimum design field of view up to a maximum design field of view;
b.    an image sensor converting the optical image to a digital image, the image sensor including a plurality of image sensor pixels, and the digital image having a digital image distortion resulting from the optical distortion of the imaging system;
c.    an output field of view value selection unit for receiving a selection of an output field of view value; and

d.    a processing unit processing the digital image in order to create a processed image, the processing unit keeping a ratio between the number of image sensor pixels and a number of processed image pixels close to 1:1 in a region at the edge of the selected output field of view.
27- A continuous zoom optical system using smart binning from an image sensor to create a digital image file having a variable magnification across a field of view in order to have a resolution ratio close to 1:1 between a number of image sensor pixels and a number of output image pixels in a region of a selected output field of view, the optical system comprising:
a. an imaging system creating in an image plane an optical image of a scene;
b. an image sensor converting the optical image to a digital image, the image sensor including a plurality of image sensor pixels;
c. a smart binning unit to do smart binning of the image sensor pixels such that the resulting digital image has an optical distortion constrained by a desired output view projection from a minimum design field of view up to a maximum design field of view;
d. an output field of view value selection unit for receiving a selection of an output field of view value; and
e. a processing unit processing the digital image in order to create a processed image with the desired output view projection, the processing keeping a ratio between the number of image sensor pixels and a number of processed image pixels close to 1:1 in at least one position of the selected output field of view.
21- A continuous zoom optical system using smart binning from an image sensor to create a digital image file having a variable magnification across a field of view in order to have a resolution ratio close to 1:1 between a number of image sensor pixels and a number of output image pixels in a region at an edge of a selected output field of view, the optical system comprising:
a.    an imaging system creating in an image plane an optical image of a scene;
b.    an image sensor converting the optical image to a digital image, the image sensor including a plurality of image sensor pixels;
c.    a smart binning unit to do smart binning of the image sensor pixels such that the resulting digital image has a generally decreasing magnification from a minimum design field of view up to a maximum design field of view;
d.    an output field of view value selection unit for receiving a selection of an output field of view value; and
e.    a processing unit processing the digital image in order to create a processed image, the processing unit keeping a ratio between the number of image sensor pixels and a number of processed image pixels close to 1:1 in a region at the edge of the selected output field of view.



Claims 1-3, 5-24 and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14-20 and 22-26 of U.S. Patent No. 10,607,315 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5-24 and 26-27 are obvious variants and encompassed by claims 1-12, 14-20 and 22-26 of U.S. Patent No. 10,607,315 B2, as shown in the table below.

Instant Application
U.S. Patent No. 10,607,315 B2
1- A method for creating a continuous zoom optical system using an imager creating a digital image file having a variable magnification across a field of view in order to have a ratio close to 1:1 between a number of image sensor pixels and a number of output image pixels in a region of a selected output field of view, the method comprising of:
a. creating, using an imager having at least an imaging system and an image sensor, an optical image of a scene in an image plane;
b. converting, by the image sensor of the imager, the optical image into a digital image, the image sensor including a plurality of image sensor pixels, the digital image having a digital image distortion constrained by a desired output view projection from a minimum design field of view up to a maximum design field of view;



c. receiving, by a processing unit, a selection of an output field of view value; and




d. processing, by the processing unit, the digital image in order to create a processed image with the desired output view projection, the processing keeping a ratio between the number of image sensor pixels and a number of processed image pixels close to 1:1 in at least one position of the selected output field of view.

1-   A method for creating a continuous zoom optical system using an imager creating a digital image file having a variable magnification across a field of view in order to have a ratio close to 1:1 between a number of image sensor pixels and a number of output image pixels in a region at an edge of a selected output field of view, the method comprising of:
a.    creating, using an imager having at least an imaging system and an image sensor, an optical image of a scene in an image plane;
b.    converting, by the image sensor of the imager, the optical image into a digital image, the image sensor including a plurality of image sensor pixels, the digital image having a digital image distortion with a generally constant magnification from a center of the field of view up to a minimum design field of view and a generally decreasing magnification from the minimum design field of view up to a maximum design field of view;
c.    receiving, by a processing unit, a selection of an output field of view value between a value corresponding to the minimum design field of view and a value corresponding to the maximum design field of view; and
d.    processing, by the processing unit, the digital image in order to create a processed image, the processing unit dewarping the digital image to remove distortion created by the imager while keeping a ratio between the number of image sensor pixels and a number of processed image pixels close to 1:1 in a region at the edge of the selected output field of view, the processed image having its field of view cropped to the selected output field of view value.
2- The method of claim 1, further comprising of :
e. outputting the processed image.
2-    The method of claim 1, further comprising of :
e.    outputting the processed image.
3- The method of claim 1, wherein a value corresponding to the minimum design field of view is defined such that a ratio between a maximum magnification and a minimum magnification is equal to a ratio between the minimum design field of view and the maximum design field of view.
3-   The method of claim 1, wherein the value corresponding to the minimum design field of view is defined such that a ratio between a maximum magnification and a minimum magnification is equal to a ratio between the minimum design field of view and the maximum design field of view.
5- The method of claim 2 wherein the processed image is outputted to a display device or an algorithm unit.
4-    The method of claim 2 wherein the processed image is outputted to a display device.
6- The method of claim 1, wherein the selection of the output field of view value is received from a user.
5-    The method of claim 1, wherein the selection of the output field of view value is received from a user.
7- The method of claim 1, wherein the selection of the output field of view value is automatically received from an algorithm.
6-    The method of claim 1, wherein the selection of the output field of view value is automatically received from an algorithm.
8- The method of claim 7, wherein the algorithm uses a spatial position and/or orientation of the imager to calculate the selected output field of view.
7-   The method of claim 6, wherein the algorithm uses a spatial position and/or orientation of the imager to calculate the selected output field of view.
9- The method of claim 1, wherein the digital image distortion results from optical distortion in the imaging system of the imager.
8-    The method of claim 1, wherein the digital image distortion results from optical distortion in the imaging system of the imager.
10- The method of claim 9, wherein a smart binning process is applied to limit a number of pixels read by the image sensor or transmitted to the processing unit.
9-    The method of claim 8, wherein a smart binning process is applied to limit a number of pixels read by the image sensor or transmitted to the processing unit.
11- The method of claim 1, wherein the digital image distortion results from smart binning of pixels by the image sensor of the imager or by a smart binning unit.
10-    The method of claim 1, wherein the digital image distortion results from smart binning of pixels by the image sensor of the imager or by a smart binning unit.
12- The method of claim 1, wherein the digital image distortion results from a combination of optical distortion in the imaging system of the imager and smart binning of pixels.
11-    The method of claim 1, wherein the digital image distortion results from a combination of optical distortion in the imaging system of the imager and smart binning of pixels.
13- The method of claim 1, wherein the digital image distortion is such that the magnification is maximum at the minimum design field of view.
12-    The method of claim 1, wherein the digital image distortion is such that the magnification is maximum in a central area of the image and the magnification is minimum in an area near the maximum design field of view.
14- The method of claim 1, wherein the digital image distortion is such that the magnification is minimum at the maximum design field of view.
12-    The method of claim 1, wherein the digital image distortion is such that the magnification is maximum in a central area of the image and the magnification is minimum in an area near the maximum design field of view.
15-    The method of claim 9, wherein the magnification at a given output field of view                                             
                                                θ
                                            
                                         in a region between the minimum design field of view and the maximum design field of view is such that:
                                            
                                                0.75
                                                
                                                    
                                                        M
                                                        i
                                                        n
                                                        .
                                                        d
                                                        e
                                                        s
                                                        i
                                                        g
                                                        n
                                                        _
                                                        F
                                                        o
                                                        V
                                                    
                                                    
                                                        θ
                                                    
                                                
                                                M
                                                a
                                                x
                                                .
                                                M
                                                a
                                                g
                                                <
                                                M
                                                a
                                                g
                                                n
                                                i
                                                f
                                                i
                                                c
                                                a
                                                t
                                                i
                                                o
                                                n
                                                
                                                    
                                                        θ
                                                    
                                                
                                                <
                                                1.25
                                                
                                                    
                                                        M
                                                        i
                                                        n
                                                        .
                                                        d
                                                        e
                                                        s
                                                        i
                                                        g
                                                        n
                                                        _
                                                        F
                                                        o
                                                        V
                                                    
                                                    
                                                        θ
                                                    
                                                
                                                M
                                                a
                                                x
                                                .
                                                M
                                                a
                                                g
                                            
                                        
14-    The method of claim 8, wherein the magnification at a given output field of view                                             
                                                θ
                                            
                                         in a region between the minimum design field of view and the maximum design field of view is such that:
                                            
                                                0.75
                                                
                                                    
                                                        M
                                                        i
                                                        n
                                                        .
                                                        d
                                                        e
                                                        s
                                                        i
                                                        g
                                                        n
                                                        _
                                                        F
                                                        o
                                                        V
                                                    
                                                    
                                                        θ
                                                    
                                                
                                                M
                                                a
                                                x
                                                .
                                                M
                                                a
                                                g
                                                <
                                                M
                                                a
                                                g
                                                n
                                                i
                                                f
                                                i
                                                c
                                                a
                                                t
                                                i
                                                o
                                                n
                                                
                                                    
                                                        θ
                                                    
                                                
                                                <
                                                1.25
                                                
                                                    
                                                        M
                                                        i
                                                        n
                                                        .
                                                        d
                                                        e
                                                        s
                                                        i
                                                        g
                                                        n
                                                        _
                                                        F
                                                        o
                                                        V
                                                    
                                                    
                                                        θ
                                                    
                                                
                                                M
                                                a
                                                x
                                                .
                                                M
                                                a
                                                g
                                            
                                        
16- The method of claim 1, wherein the ratio between the number of image sensor pixels and the number of processed image pixels is up to 2:1 or 1:2 in at least one region of the selected output field of view.
15-    The method of claim 1, wherein the ratio between the number of image sensor pixels and the number of processed image pixels is up to 2:1 or 1:2 in a region at the edge of the selected output field of view.
17- The method of claim 1, wherein the imager includes multiple imaging systems and multiple image sensors for creating multiple digital images.
16-    The method of claim 1, wherein the imager includes multiple imaging systems and multiple image sensors for creating multiple digital images.
18- The method of claim 15, wherein the multiple digital images are stitched together before the processing by the processing unit.
17-    The method of claim 16, wherein the multiple digital images are stitched together before the processing by the processing unit.
19- The method of claim 1, wherein the continuous zoom optical system has no movable optical element.
18-    The method of claim 1, wherein the continuous zoom optical system has no movable optical element.
20- The method of claim 1, wherein the continuous zoom optical system is combined with a digital zoom.
19-    The method of claim 1, wherein the continuous zoom optical system is combined with a digital zoom.
21- The method of claim 1, wherein the processing unit simultaneously processes a single digital image into multiple processed images having different selected output field of view values.
20-    The method of claim 1, wherein the processing unit simultaneously processes a single digital image into multiple processed images having different selected output field of view values.
22- The method of claim 1, wherein the processed image is created by the processing unit without dewarping to remove distortion when the received selection of output field of view value is a value corresponding to the minimum design field of view.
22-   The method of claim 1, wherein the processed image is created by the processing unit without dewarping to remove distortion when the received selection of output field of view value is the value corresponding to the minimum design field of view.
23- The method of claim 1, wherein the digital image from the imager has a maximum magnification in an off-centered region of the image.
23-    The method of claim 1, wherein the digital image from the imager has a maximum magnification in an off-centered region of the image.
24- The method of claim 1, wherein the continuous zoom optical system is used with an auto focus, an auto exposure or an auto white balance process.
24-    The method of claim 1, wherein the continuous zoom optical system is used with an auto focus, an auto exposure or an auto white balance process.
26- A continuous zoom optical system using an imaging system to create a digital image file having a variable magnification across a field of view in order to have a resolution ratio close to 1:1 between a number of image sensor pixels and a number of output image pixels in a region of a selected output field of view, the optical system comprising:
a. an imaging system creating in an image plane an optical image of a scene, the imaging system having optical distortion constrained by a desired output view projection from a minimum design field of view up to a maximum design field of view ;



b. an image sensor converting the optical image to a digital image, the image sensor including a plurality of image sensor pixels, and the digital image having a digital image distortion resulting from the optical distortion of the imaging system;
c. an output field of view value selection unit for receiving a selection of an output field of view value; and



d. a processing unit processing the digital image in order to create a processed image with the desired output view projection, the processing keeping a ratio between the number of image sensor pixels and a number of processed image pixels close to 1:1 in at least one position of the selected output field of view.

25-   A continuous zoom optical system using an imaging system to create a digital image file having a variable magnification across a field of view in order to have a resolution ratio close to 1:1 between a number of image sensor pixels and a number of output image pixels in a region at an edge of a selected output field of view, the optical system comprising:
a.    an imaging system creating in an image plane an optical image of a scene, the imaging system having optical distortion such that the optical image has a generally constant magnification from a center of the field of view up to a minimum design field of view and a generally decreasing magnification from the minimum design field of view up to a maximum design field of view ;
b.    an image sensor converting the optical image to a digital image, the image sensor including a plurality of image sensor pixels, and the digital image having a digital image distortion resulting from the optical distortion of the imaging system;
c.    an output field of view value selection unit for receiving a selection of an output field of view value between a value corresponding to the minimum design field of view and a value corresponding to the maximum design field of view; and
d.    a processing unit processing the digital image in order to create a processed image, the processing unit dewarping the digital image while keeping a ratio between the number of image sensor pixels and a number of processed image pixels close to 1:1 in a region at the edge of the selected output field of view, the processed image having its field of view cropped to the selected output field of view value.

27- A continuous zoom optical system using smart binning from an image sensor to create a digital image file having a variable magnification across a field of view in order to have a resolution ratio close to 1:1 between a number of image sensor pixels and a number of output image pixels in a region of a selected output field of view, the optical system comprising:
a. an imaging system creating in an image plane an optical image of a scene;

b. an image sensor converting the optical image to a digital image, the image sensor including a plurality of image sensor pixels;
c. a smart binning unit to do smart binning of the image sensor pixels such that the resulting digital image has an optical distortion constrained by a desired output view projection from a minimum design field of view up to a maximum design field of view;


d. an output field of view value selection unit for receiving a selection of an output field of view value; and




e. a processing unit processing the digital image in order to create a processed image with the desired output view projection, the processing keeping a ratio between the number of image sensor pixels and a number of processed image pixels close to 1:1 in at least one position of the selected output field of view.

26-   A continuous zoom optical system using smart binning from an image sensor to create a digital image file having a variable magnification across a field of view in order to have a resolution ratio close to 1:1 between a number of image sensor pixels and a number of output image pixels in a region at an edge of a selected output field of view, the optical system comprising:
a.    an imaging system creating in an image plane an optical image of a scene;
b.    an image sensor converting the optical image to a digital image, the image sensor including a plurality of image sensor pixels;
c.    a smart binning unit to do smart binning of the image sensor pixels such that the resulting digital image has a generally constant magnification from a center of the field of view up to a minimum design field of view and a generally decreasing magnification from the minimum design field of view up to a maximum design field of view;
d.    an output field of view value selection unit for receiving a selection of an output field of view value between a value corresponding to the minimum design field of view and a value corresponding to the maximum design field of view; and
e.    a processing unit processing the digital image in order to create a processed image, the processing unit dewarping the digital image to remove distortion created by the smart binning unit while keeping a ratio between the number of image sensor pixels and a number of processed image pixels close to 1:1 in a region at the edge of the selected output field of view, the processed image having its field of view cropped to the selected output field of view value.



Allowable Subject Matter
Claims 1-27 would be allowable if the double patenting rejection set forth in this Office action is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to independent claim 1, the prior art of record, Abe et al. (US 2010/0053365 A1, cited by applicant), discloses a method for creating a continuous zoom optical system (Fig.1) using an imager creating a digital image file (Abstract: image data) having a variable magnification (Fig.2: different zoom magnifications) across a field of view in order to have a ratio close to 1:1 between a number of image sensor pixels and a number of output image pixels in a region of a selected output field of view, the method comprising of:
a. creating, using an imager having at least an imaging system and an image sensor, an optical image of a scene in an image plane ([0030]: CCD 5 converts light of a subject image and generates an imaging signal.  The imaging signal corresponds to the claimed optical image);
b. converting, by the image sensor of the imager, the optical image into a digital image, the image sensor including a plurality of image sensor pixels ([0031]: the A/D converter included in the unit circuit 7 converts an analog imaging signal into a digital signal), the digital image having a digital image distortion constrained by a desired output view projection from a minimum design field of view up to a maximum design field of view (It is well-known in the art that wide-angle lens has more distortion toward the edge of the field of view than in the central region of the FOV);
c. receiving, by a processing unit, a selection of an output field of view value (Fig.5; [0078]: “If it is determined that the image-size-setting operations are performed at step S4, the flow proceeds to step S5 so that the image-size setting is performed according to the setting operations”).
However, Abe et al. fails to disclose or reasonably suggest: “d. processing, by the processing unit, the digital image in order to create a processed image with the desired output view projection, the processing keeping a ratio between the number of image sensor pixels and a number of processed image pixels close to 1:1 in at least one position of the selected output field of view” in combination with other limitations recited in the claim.

 Claims 2-25 are allowable as being dependent from claim 1.

With regard to independent claim 26, the prior art of record, Abe et al. (US 2010/0053365 A1, cited by applicant), discloses a continuous zoom optical system (Fig.1) using an imaging system to create a digital image file (Abstract: image data) having a variable magnification (Fig.2: different zoom magnifications) across a field of view in order to have a resolution ratio close to 1:1 between a number of image sensor pixels and a number of output image pixels in a region of a selected output field of view, the optical system comprising:
a. an imaging system creating in an image plane an optical image of a scene ([0030]: CCD 5 converts light of a subject image and generates an imaging signal.  The imaging signal corresponds to the claimed optical image), the imaging system having optical distortion constrained by a desired output view projection from a minimum design field of view up to a maximum design field of view (It is well-known in the art that wide-angle lens has more distortion toward the edge of the field of view than in the central region of the FOV);
b. an image sensor converting the optical image to a digital image ([0031]: the A/D converter included in the unit circuit 7 converts an analog imaging signal into a digital signal), the image sensor including a plurality of image sensor pixels, and the digital image having a digital image distortion resulting from the optical distortion of the imaging system (It is well-known in the art that wide-angle lens has more distortion toward the edge of the field of view than in the central region of the FOV);
c. an output field of view value selection unit for receiving a selection of an output field of view value (Fig.5; [0078]: “If it is determined that the image-size-setting operations are performed at step S4, the flow proceeds to step S5 so that the image-size setting is performed according to the setting operations”).
However, Abe et al. fails to disclose or reasonably suggest: “d. a processing unit processing the digital image in order to create a processed image with the desired output view projection, the processing keeping a ratio between the number of image sensor pixels and a number of processed image pixels close to 1:1 in at least one position of the selected output field of view” in combination with other limitations recited in the claim.

With regard to independent claim 27, the prior art of record, Abe et al. (US 2010/0053365 A1, cited by applicant), discloses a continuous zoom optical system (Fig.1) using smart binning from an image sensor to create a digital image file (Abstract: image data) having a variable magnification (Fig.2: different zoom magnifications) across a field of view in order to have a resolution ratio close to 1:1 between a number of image sensor pixels and a number of output image pixels in a region of a selected output field of view, the optical system comprising:
a. an imaging system creating in an image plane an optical image of a scene ([0030]: CCD 5 converts light of a subject image and generates an imaging signal.  The imaging signal corresponds to the claimed optical image);
b. an image sensor converting the optical image to a digital image, the image sensor including a plurality of image sensor pixels ([0031]: the A/D converter included in the unit circuit 7 converts an analog imaging signal into a digital signal);
d. an output field of view value selection unit for receiving a selection of an output field of view value (Fig.5; [0078]: “If it is determined that the image-size-setting operations are performed at step S4, the flow proceeds to step S5 so that the image-size setting is performed according to the setting operations”).
However, Abe et al. fails to disclose or reasonably suggest: “c. a smart binning unit to do smart binning of the image sensor pixels such that the resulting digital image has an optical distortion constrained by a desired output view projection from a minimum design field of view up to a maximum design field of view;
e. a processing unit processing the digital image in order to create a processed image with the desired output view projection, the processing keeping a ratio between the number of image sensor pixels and a number of processed image pixels close to 1:1 in at least one position of the selected output field of view” in combination with other limitations recited in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shabtay et al. (US 2009/0115885 A1) discloses an image capturing device may include a detector including a plurality of sensing pixels, and an optical system adapted to project a distorted image of an object within a field of view onto the sensing pixels, wherein the optical system expands the image in a center of the field of view and compresses the image in a periphery of the field of view.
Shimizu (US 6,873,358 B1) discloses an electronic zoom image input method that enables zooming without declining the resolution by receiving an input image transmitted through a fixed focal distance optical system having a function of compressing the circumferential part of the input image by means of a photo detector with a uniform pixel density and subjecting the received image to image correction and conversion to obtain an output image.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/               Examiner, Art Unit 2696  

/SINH TRAN/               Supervisory Patent Examiner, Art Unit 2696